Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
BROCK AYERS :
4722 Ford Street
Le Raysville, PA 18829

Plaintiff,
JURY DEMANDED
Vv.
CASE NO.
THE PROCTER & GAMBLE PAPER
PRODUCTS COMPANY
One P&G Plaza
Cincinnati, OH 45201-0599

Defendant.

 

CIVIL ACTION COMPLAINT

And now Plaintiff, Brock Ayers, by and through his undersigned counsel, files this
Complaint alleging that his rights, pursuant to the Americans with Disabilities Act of 1990
(“ADA”) and Pennsylvania Human Relations Act (“PHRA”) have been violated and avers as
follows:

IL PARTIES

1. Plaintiff, Brock Ayers, hereinafter (“Plaintiff or “Ayers”), is an adult individual
residing at 4722 Ford Street. Le Raysville, PA 18829.

2. Defendant, The Procter & Gamble Paper Products Company, hereinafter
(“Defendant”) is a corporation, organized and existing under the laws of Ohio, registered to do
business in Pennsylvania, with a principle place of business located at One P&G Plaza,
Cincinnati, OH 45201.

3. Defendant owns and operates a facility located at PA-87, Mehoopany, PA 18629,

where Plaintiff was employed.
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 2 of 12

4. At all times material hereto, Defendant was Plaintiff's employer and acted by and
through its agents, servants, and employees, each of whom acted at all times relevant herein in
the course and scope of their employment with and for Defendant and for whom Defendant is
liable.

IL. JURISDICTION AND VENUE

5. This civil action is instituted pursuant to the ADA, the PHRA, and applicable
federal and state law.

6. Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343. This Court has
supplemental jurisdiction over related state law claims because they arise out of the same
circumstances and are based upon a common nucleus of operative fact.

7. Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this
district because Defendant conducts business in this district, and because a substantial part of the
acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.
Plaintiff was working for Defendant in the Middle District of Pennsylvania at the time of the
illegal actions by Defendant as set forth herein.

8. Plaintiff has exhausted his administrative remedies pursuant to the Equal
Employment Opportunity Act and Pennsylvania Human Relations Act as more than one year has
passed since Plaintiff filed his administrative charge with the EEOC. (See Exhibit “A,” a true
and correct copy of a dismissal and notice of rights issued by the Equal Employment
Opportunity Commission).

II. FACTS
9. On or about November 10, 2020, Defendant hired Mr. Ayers as a Diaper

Technician.
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 3 of 12

10. = Inhis role as a Diaper Technician, Mr. Ayers was a member of a six (6) person
team.

11. Through his work and diligence for Defendant, Mr. Ayers was assigned as team
leader to oversee production, which included checks on diapers.

12. All product checks that Mr. Ayers completed were reviewed and signed off by an
additional individual who did not report to Mr. Ayers and was free to disagree with Mr. Ayers’
inspection. Additionally, all team members are qualified to inspect products and are required to
do so once per hour. Products are also inspected by Defendant’s lab.

13. Mr. Ayers suffers from Cellulitis which affects him once to several times a year.

14. As aresult of his conditions, Mr. Ayers’ life activities are affected, as he has
difficulty walking, is unable to put on his shoes, and must keep his legs elevated at all times.

15. | Defendant was aware of Mr. Ayers’ qualified disability.

16. Inor about January 2020, Mr. Ayers, as a result of his good performance for
Defendant, was placed in charge of a production team.

17. Onor about February 10, 2020, a quality incident occurred during Mr. Ayers’
shift.

18. This incident amounted to a small, exposed piece of elastic in the diapers.

19. This quality incident started one (1) hour before the scheduled end of Mr. Ayers’
teams’ twelve (12) hour shift and continued into the oncoming shift for another hour before the
quality error was discovered.

20. At least three (3) other similarly situated employees of Defendant reviewed the
diapers in question, and did not observe this incident, including Justin Kinney, team leader for a

difference production team.
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 4 of 12

21. In total, at least eleven (11) other similarly situated employees of Defendant
viewed these diapers and did not identify any quality issues.

22. Onor about February 14, 2020, Mr. Ayers woke up with a severe case of
Cellulitis.

23. Mr. Ayers immediately contacted his doctor.

24. Mr. Ayers’ doctor recommended that he not return to work for a few weeks until
his physical condition approved.

25. Mr. Ayers advised Defendant that he required leave as a result of his qualified
disability and the recommendation of his doctor.

26. In orabout April 2020, Mr. Ayers was permitted to return to work with
accommodations set forth by his doctor, specifically to work four (4) hour shifts.

27. After initially telling Mr. Ayers that it could not accommodate Mr. Ayers
reasonable accommodations, Defendant permitted Mr. Ayers to return to work with his requested
accommodations.

28. | However, the same day Mr. Ayers returned to work, Defendant informed him that
he was being investigated for the quality incident in February and was thereafter suspended for
two (2) days.

29. Following Mr. Ayers suspension, Mr. Ayers received a phone call notifying him
of his termination of employment.

30. After his termination of employment, Mr. Ayers learned that he was the only
employee of the twelve employees involved with the incident in February 2020 whose
employment was terminated.

31. In fact, Mr. Ayers learned following his termination that he had already been

replaced by a member of his team, prior to his suspension or termination.

4
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 5 of 12

32. | Upon information and belief, the incident in February was used as pretext for the
termination of Mr. Ayers’ employment, the true reason being his disability and his request for
accommodations under the ADA.

33. Asadirect and proximate result of Defendant’s conduct in terminating Plaintiff’s
employment, Plaintiff sustained great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, as well emotional distress, humiliation, pain and suffering and
other damages as set forth below.

IV. CAUSES OF ACTION
COUNT I
TITLE I CLAIM--AMERICANS WITH DISABILITIES ACT
DISCRIMINATION
(42 U.S.C.A. § 12101 ef seq.)

34. Plaintiff incorporates paragraphs 1-33 as if fully set forth at length herein.

35.  Atall times material hereto, and pursuant to the Americans with Disabilities Act
of 1990, 42 U.S.C. §12101, ef seqg., an employer may not discriminate against an employee based
on a disability.

36. Asaresult of his medical condition, Plaintiff is a qualified employee and person
within the definition of Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

37. Defendant is Plaintiffs “employer” as defined by the ADA and thereby subject to
the strictures of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

38.  Atall times material hereto, Plaintiff had a qualified disability, as described
above.

39. Based on the foregoing, Plaintiff alleges that Defendants violated the ADA by

subjecting him to discrimination and/or disparate treatment on the basis of his disability.
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 6 of 12

40. — The discrimination suffered by Plaintiff detrimentally affected him in that, among
other things, he suffered embarrassment, humiliation, emotional distress, and disruption to his
life because of Defendants actions.

41. Defendant’s conduct in terminating Plaintiff's employment is an adverse action,
was taken as a result of his disability and constitutes a violation of the Americans with
Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

42. Asaproximate result of Defendant’s conduct, Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
distress, pain and suffering, consequential damages and Plaintiff has also sustained work loss,
loss of opportunity, and a permanent diminution of his earning power and capacity and a claim is
made therefore.

43.  Asaresult of the conduct of Defendant’s owners/management, Plaintiff hereby
demands punitive damages.

44, Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, er
seq., Plaintiff demands attorneys’ fees and court costs.

COUNT II
TITLE I CLAIM--AMERICANS WITH DISABILITIES ACT
RETALIATION
(42 U.S.C.A. § 12101 ef seq.)
45. Plaintiff incorporates paragraphs 1-44 as if fully set forth at length herein.
46. — Atall times material hereto, and pursuant to the Americans with Disabilities Act

of 1990, 42 U.S.C. §12101, ef seqg., an employer may not retaliate against an employee based

upon him exercising his rights under the Americans with Disabilities Act.
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 7 of 12

47.  Plaintiffis a qualified employee and person within the definition of Americans
with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

48. Defendant is Plaintiff's “employer” and thereby subject to the strictures of the
Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

49. _ Asset forth above, Plaintiff engaged in protected activity when he requested
accommodations for his qualified disability.

50. As set forth above, Defendant’s conduct in terminating Plaintiff is an adverse
employment action, was taken as a result of Plaintiff engaging in protected activity and
constitutes a violation of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seg.

51. As aproximate result of Defendant’s conduct, Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
distress, pain and suffering, consequential damages and Plaintiff has also sustained work loss,
loss of opportunity, and a permanent diminution of his earning power and capacity and a claim is
made therefore.

52. Asaresult of the conduct of Defendant’s owners/management, Plaintiff hereby
demands punitive damages.

53. Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, er
seq., Plaintiff demands attorneys’ fees and court costs.

COUNT III
VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT
DISCRIMINATION

(43 P.S. § 951, et seq.)

54. Plaintiff incorporates paragraphs 1-53 as if fully set forth at length herein.
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 8 of 12

55. At all times material hereto, and pursuant to the Pennsylvania Human Relations
Act, 43 P.S. § 951, et seg, an employer may not discriminate against an employee as a result of
that employee’s disability.

56. Plaintiff is a qualified employee and person within the definition of Pennsylvania
Human Relations Act, 43 P.S. § 951, et seq.

57. Defendant is Plaintiffs “employer” and thereby subject to the strictures of the
Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

58. | Defendant’s conduct in terminating Plaintiff's employment is an adverse action,
was taken as a result of his disability and constitutes a violation of the Pennsylvania Human
Relations Act, 43 P.S. § 951, et seq.

59. As a proximate result of Defendant’s conduct, Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional distress,
mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff has also
sustained work loss, loss of opportunity and a permanent diminution of his earning power and
capacity and a claim is made therefore.

60. Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq., Plaintiff
demands attorney’s fees and court costs.

COUNT IV
VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT
RETALIATION

(43 P.S. § 951, et seq.)

61. Plaintiff incorporates paragraphs 1-60 as if fully set forth at length herein.
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 9 of 12

62. At all times material hereto, and pursuant to the Pennsylvania Human Relations
Act, 43 P.S. § 951, et seg, an employer may not retaliate against an employee as a result of that
employee engaging in protected activity due to that employee’s disability.

63. Plaintiff is a qualified employee and person within the definition of Pennsylvania
Human Relations Act, 43 P.S. § 951, et seq.

64. Defendant is Plaintiffs “employer” and thereby subject to the strictures of the
Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

65. Defendant’s conduct in terminating Plaintiff's employment is an adverse action,
was taken as a result of his engaging in protected activity by requesting accommodations for his
disability and constitutes a violation of the Pennsylvania Human Relations Act, 43 P.S. § 951, et
seq.

66. As a proximate result of Defendant’s conduct, Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional distress,
mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff has also
sustained work loss, loss of opportunity and a permanent diminution of his earning power and
capacity and a claim is made therefore.

67. Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq., Plaintiff
demands attorney’s fees and court costs.

V. RELIEF REQUESTED

WHEREFORE, Plaintiff, Brock Ayers demands judgement in his favor and against

Defendant, The Procter & Gamble Paper Products Company, in an amount in excess of

$150,000.00 together with:
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 10 of 12

A. Compensatory damages, including but not limited to: back pay, front pay, past lost
wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost
benefits, lost future earning capacity, injury to reputation, mental and emotional
distress, pain and suffering;

B. Punitive damages;

C. Attorneys fees and costs of suit;

D. Interest, delay damages; and,

E. Any other further relief this Court deems just proper and equitable.

Date: 8/16/2021 LAW OFFICES OF ERIC A. SHORE, P.C.
/ /
—G YY
BY: Zk

Robert H. Graff, Esquire

Pa. I.D. No.: 206233

Two Penn Center, Suite 1240

1500 John F. Kennedy Boulevard

Philadelphia, PA 19102

Telephone: 267-546-0132

Telefax: 215-944-6124

Email: RobertG@ericshore.com

4

10
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 11 of 12

EXHIBIT “A”
Case 3:21-cv-01420-RDM Document1 Filed 08/16/21 Page 12 of 12
EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Brock Ayers From: Philadelphia District Office
4722 Ford Street 801 Market Street
Le Raysville, PA 18829 Suite 1000

Philadelphia, PA 19107

 

[ ] On behalf of person(s) aggreved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Legal Unit,
530-2020-05405 Legal Technician (267) 589-9700

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OOOO

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (briefly state)

UO

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

eral 05/21/2021
Noa (itt __

 

Enclosures(s)

Dana R. Hutter, (Date Issued)
Deputy Director
oc Amanda Karn Graff, Esq, Robert H
Director & Assistant General Counsel 2 Penn Center, Suite 1240
1PG PLZ 1500 JFK Boulevard
c-9 Philadelphia, PA 19102

Cincinnati, OH 45202
